UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 30, 2010 DELTA AIR LINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-05424 58-0218548 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 20706, Atlanta, Georgia30320-6001 (Address of principal executive offices) Registrant’s telephone number, including area code:(404) 715-2600 Registrant’s Web site address:www.delta.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders of Delta Air Lines, Inc. (the “Company”) held on June 30, 2010, three proposals were voted upon by the Company’s stockholders.The proposals are described in detail in the Company’s definitive proxy statement filed on April 30, 2010.A brief description of the proposals and the final results of the votes for each matter follows: 1.The stockholders elected all thirteen director nominees to serve as members of the Company’s board of directors until the Company’s 2011 Annual Meeting of Stockholders: Nominee For Against Abstain Broker Non-Votes Richard H. Anderson Edward H. Bastian Roy J. Bostock John S. Brinzo Daniel A. Carp John M. Engler Mickey P. Foret David R. Goode Paula Rosput Reynolds Kenneth C. Rogers Rodney E. Slater Douglas M. Steenland Kenneth B. Woodrow 2.The stockholders ratified the appointment of Ernst & Young LLP as the Company’s independent auditors for 2010: For Against Abstain Broker Non-Votes Not Applicable 3.The stockholders did not approve the adoption of a stockholder proposal relating to cumulative voting for the election of directors: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA AIR LINES, INC. By:/s/ Leslie P. Klemperer Date:July 1, 2010 Leslie P. Klemperer Vice President - Deputy General Counseland Secretary
